    Case 5:19-cv-01374-PSG-SHK Document 34 Filed 12/20/19 Page 1 of 7 Page ID #:687

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                              #18 (12/23 hrg off)
                                        CIVIL MINUTES - GENERAL
    Case No.     EDCV 19-1374 PSG (SHKx)                                     Date   December 20, 2019
    Title        Marggieh Dicarlo v. Moneylion, Inc., et al.




    Present: The Honorable      Philip S. Gutierrez, United States District Judge
                    Wendy Hernandez                                          Not Reported
                       Deputy Clerk                                         Court Reporter
             Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                        Not Present                                           Not Present
    Proceedings (In Chambers):         Order GRANTING Defendants’ motion to compel arbitration

       Before the Court is Defendants MoneyLion, Inc., MoneyLion of California LLC, ML
Plus LLC, and ML Wealth, LLC’s (“Defendants”) motion to compel arbitration. See Dkt. # 18
(“Mot.”). Plaintiff Marggieh Dicarlo (“Plaintiff”) opposes the motion, see Dkt. # 22 (“Opp.”),
and Defendants replied, see Dkt. # 31 (“Reply”).1 The Court finds the matter appropriate for
decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the
moving papers, the Court GRANTS Defendants’ motion.

I.          Background

       Defendants operate a consumer-focused financial services application called MoneyLion.
First Amended Complaint, Dkt # 17 (“FAC”), ¶ 1. They offer a free version and a paid-for
premium version of the app. Id. ¶ 60. Plaintiff signed up for the premium version and in July
2018 borrowed a $500 “Credit Builder Loan.” Id. ¶ 32.

        As both a condition of becoming a premium member and obtaining the loan, Plaintiff
entered into an arbitration agreement. Id. ¶ 121. The Disputes Agreement (“Agreement”)
includes an arbitration provision that states it “shall be governed by the FAA.” Arbitration
Agreement, Dkt. # 17-4 (“Agreement”), § 9. It covers claims “that seek relief of any type,
including damages and/or injunctive, declaratory or other equitable relief.” Id. at 2. Pertinent
here, the Agreement bars individuals from engaging in “class actions or similar proceedings”:


1
  Plaintiff also filed an ex parte application for leave to file a surreply to Defendants’ reply. See
Dkt. # 33. Because the subject of the surreply is not dispositive of any issue on this motion, and
the Court need not consider its arguments, Plaintiff’s ex parte application is DENIED.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                               Page 1 of 7
 Case 5:19-cv-01374-PSG-SHK Document 34 Filed 12/20/19 Page 2 of 7 Page ID #:688

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-1374 PSG (SHKx)                              Date   December 20, 2019
 Title          Marggieh Dicarlo v. Moneylion, Inc., et al.

         IF YOU OR WE ELECT TO ARBITRATE A CLAIM, NEITHER YOU NOR WE WILL
         HAVE THE RIGHT TO: (A) HAVE A COURT OR A JURY DECIDE THE CLAIM;
         (B) OBTAIN INFORMATION PRIOR TO THE HEARING TO THE SAME EXTENT
         THAT YOU OR WE COULD IN COURT; (C) PARTICIPATE IN A CLASS ACTION
         IN COURT OR IN ARBITRATION, EITHER AS A CLASS REPRESENTATIVE,
         CLASS MEMBER OR CLASS OPPONENT; (D) ACT AS A PRIVATE ATTORNEY
         GENERAL IN COURT OR IN ARBITRATION; OR (E) JOIN OR CONSOLIDATE
         CLAIM(S) INVOLVING YOU WITH CLAIMS INVOLVING ANY OTHER PERSON.
         THE RIGHT TO APPEAL IS MORE LIMITED IN ARBITRATION THAN IN COURT.
          OTHER RIGHTS THAT YOU WOULD HAVE IF YOU WENT TO COURT MAY
         ALSO NOT BE AVAILABLE IN ARBITRATION.

Id. § 5.

       Of further relevance, the Agreement empowers the arbitrator “to award all remedies
available in an individual lawsuit under applicable substantive law, including, without limitation,
compensatory, statutory and punitive damages (which shall be governed by the constitutional
standards applicable in judicial proceedings), declaratory, injunctive and other equitable relief,
and attorneys’ fees and costs.” Id. § 9.

       The crux of Plaintiff’s action is that Defendants have adopted a “deceptive and illegal
fee-based revenue model.” Opp. 2:3–4. In her case, Plaintiff alleges that despite paying
approximately $300 toward her loan with a facially low interest rate, she now owes almost
$1000. See FAC ¶ 57. On July 25, 2019, Plaintiff filed a putative class action complaint in
Court. See Complaint, Dkt. # 1 (“Compl.”). Plaintiff then amended her complaint and currently
alleges seven causes of action:

         First Cause of Action: Restitution and Private Injunctive Relief for Violation of
         California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. FAC ¶¶
         128–39.

         Second Cause of Action: Public Injunctive Relief for Violation of California’s Unfair
         Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. Id. ¶¶ 140–48.

         Third Cause of Action: Damages and Private Injunctive Relief for Violation of
         California’s Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. Id. ¶¶
         149–62.


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                          Page 2 of 7
 Case 5:19-cv-01374-PSG-SHK Document 34 Filed 12/20/19 Page 3 of 7 Page ID #:689

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-1374 PSG (SHKx)                                 Date   December 20, 2019
 Title          Marggieh Dicarlo v. Moneylion, Inc., et al.


         Fourth Cause of Action: Public Injunctive Relief for Violation of California’s Consumer
         Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. Id. ¶¶ 163–71.

         Fifth Cause of Action: Violation of California’s Anti-Usury Laws, Cal. Const. art. XV, §
         1 and Cal. Civ. Code § 1916-2. Id. ¶¶ 172–80.

         Sixth Cause of Action: Violation of the Truth in Lending Act and Regulation Z. Id. ¶¶
         181–87.

         Seventh Cause of Action: Public Injunctive Relief for Violations of California’s False
         Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq. Id. ¶¶ 163–71.

      Plaintiff also states that she seeks public injunctive relief in her prayer for relief. See id.
48:14–16. Defendant now moves to compel arbitration and dismiss the action. See generally
Mot.

II.      Legal Standard

        “The ‘principal purpose’ of the FAA [Federal Arbitration Act] is to ‘ensur[e] that private
arbitration agreements are enforced according to their terms.’” AT&T Mobility LLC v.
Concepcion, 563 U.S. 333, 344 (2011) (quoting Volt Info. Scis., Inc. v. Bd. of Trs. of Leland
Stanford Junior Univ., 489 U.S. 468, 478 (1989)). The FAA states that written arbitration
agreements “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law
or in equity for the revocation of any contract.” 9 U.S.C. § 2.

         The FAA allows “[a] party aggrieved by the alleged failure, neglect, or refusal of another
to arbitrate under a written agreement for arbitration [to] petition any United States district court
. . . for an order directing that such arbitration proceed in the manner provided for in such
agreement.” Id. § 4. “Because the FAA mandates that ‘district courts shall direct the parties to
proceed to arbitration on issues as to which an arbitration agreement has been signed[,]’ the FAA
limits courts’ involvement to ‘determining (1) whether a valid agreement to arbitrate exists and,
if it does, (2) whether the agreement encompasses the dispute at issue.’” Cox v. Ocean View
Hotel Corp., 533 F.3d 1114, 1119 (9th Cir. 2008) (quoting Chiron Corp. v. Ortho Diagnostic
Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)) (emphasis in original). When deciding whether
a valid arbitration agreement exists, courts generally apply “ordinary state-law principles that
govern the formation of contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                             Page 3 of 7
    Case 5:19-cv-01374-PSG-SHK Document 34 Filed 12/20/19 Page 4 of 7 Page ID #:690

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.     EDCV 19-1374 PSG (SHKx)                              Date   December 20, 2019
    Title       Marggieh Dicarlo v. Moneylion, Inc., et al.

(1995). Any doubts about the scope of arbitrable issues must be resolved in favor of arbitration.
See Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983).

       If an arbitration agreement exists and covers the dispute at issue, section 4 of the FAA
“requires courts to compel arbitration in accordance with the terms of the agreement.”
Concepcion, 563 U.S. at 344 (internal quotation marks omitted).

III.        Discussion

        Defendants present two arguments for why the Court should compel arbitration. First,
because the arbitration agreement does not bar public injunctive relief, California law does not
prohibit enforcement of the arbitration agreement. See Mot. 9:1–14. Second, Plaintiff is not
seeking a public injunction, and thus California law does not provide a basis for avoiding
arbitration. See id. 14–16. Because the Court finds that the Agreement does not bar public
injunctive relief, and thus arbitration is appropriate, it does not address the parties’ arguments
about whether Plaintiff seeks a public injunction.2

        In McGill v. Citibank N.A., the California Supreme Court held that arbitration provisions
are invalid and unenforceable if they waive a plaintiff’s statutory right to seek public injunctive
relief in any forum. 2 Cal. 5th 945 (2017). The McGill plaintiff brought claims under the
CLRA, UCL, and false advertising laws, and sought an injunction prohibiting the defendant
from continuing to engage in its allegedly illegal and deceptive practices. Id. at 952. The
agreement stated that “the arbitrator may award relief only on an individual (non-class, non-
representative) basis” and that “[t]he arbitrator will not award relief for or against anyone who is
not a party.” Id. The defendant sought to compel arbitration, and the Court held that the
arbitration provision was unenforceable because it waived the plaintiff’s right to seek public
injunctive relief under these statutes in any forum. Id. at 954. The Court also explained that
public injunctive relief claims are individual rather than representative actions and can thus go to
arbitration despite a representative action waiver. Id. at 959–61.3


2
  Plaintiff does not contest the validity of the Agreement on any grounds other than that it
prevents public injunctive relief claims, which, if found invalid, would render the entire
Agreement invalid pursuant to its poison pill provision. See Opp. 1:1–8.
3
  Recently, the Ninth Circuit held in Blair v. Rent-A-Center, Inc. that the “McGill rule” is a
contract defense that is not preempted by the FAA. 928 F.3d 819, 830–31 (9th Cir. 2019).


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                           Page 4 of 7
 Case 5:19-cv-01374-PSG-SHK Document 34 Filed 12/20/19 Page 5 of 7 Page ID #:691

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-1374 PSG (SHKx)                               Date   December 20, 2019
 Title          Marggieh Dicarlo v. Moneylion, Inc., et al.

        Post-McGill, several district courts have interpreted agreements that allow an arbitrator to
award all remedies as compliant with the McGill rule, even if the agreement limits arbitration to
individual claims. See, e.g., Gonzalez-Torres v. Zumper, Inc., No. 19-CV-02183-PJH, 2019 WL
6465283, at *8 (N.D. Cal. Dec. 2, 2019). For example, in Gonzalez-Torres, the plaintiff signed
an arbitration agreement that empowered the arbitrator to “issue any and all remedies authorized
by law.” Id. As part of the agreement, the plaintiff had to adjudicate his claim on an individual
basis and waived his right to bring any claim in a class action, on an aggregated basis, or as a
private attorney general. Id. The court held that this language did not run afoul of McGill
because “[a]lthough a plaintiff may not assert claims on behalf of a class in arbitration, the
[a]greement does not prohibit plaintiff from being awarded public injunctive relief as a remedy
for his individually-asserted claims in arbitration.” Id.; see also Magana v. DoorDash, Inc., 343
F. Supp. 3d 891, 901 (N.D. Cal. 2018) (holding an arbitration agreement with an “all remedies”
provision and a representative action wavier compliant with McGill); Rivera v. Uniqlo Cal.,
LLC, No. LACV 17-02848 JAK JPRX, 2017 WL 6539016, at *15 (C.D. Cal. Sept. 8, 2017)
(same).

       Akin to these other courts, the Court finds that the language of the Agreement does not
bar public injunctive relief. The Agreement explicitly allows the arbitrator to award “all
remedies available in an individual lawsuit.” Agreement § 9. The language here mirrors the
language in Gonzalez-Torres and other cases where courts have held that these agreements
comply with McGill. See Gonzalez-Torres, 2019 WL 6465283, at *8. As the California
Supreme Court explained in McGill, “a request for [public injunctive] relief does not constitute
the pursuit of representative claims or relief on behalf of others”; instead, these claims are
suitable for individual actions. See McGill, 2 Cal. 5th at 959–60. Because the Agreement does
not bar Plaintiff from an arbitration award of public injunctive relief for her individual claims,
the Agreement is valid. See Gonzalez-Torres, 2019 WL 6465283, at *8.

        Plaintiff relies heavily on Speedy Cash to argue that the Agreement’s language bars
public injunctive relief, but that case did not reach this issue. See Delisle v. Speedy Cash, No.
3:18-CV-2042-GPC-RBB, 2019 WL 2423090, at *1 (S.D. Cal. June 10, 2019). There, the
defendant moved to compel arbitration based on two arguments: that the plaintiff did not claim
public injunctive relief, and that the FAA preempts McGill. Id. at *2. Although the agreement
in Speedy Cash had an “all remedies” provision and only allowed for individual claims, unlike
Defendant here, the defendant there argued that this language prohibited public injunctive relief
in arbitration. See id. at *7. The court merely noted that the parties agreed on this point and
moved on without further analyzing these provisions. See id. at *7 n.1. Accordingly, this case is



CV-90 (10/08)                              CIVIL MINUTES - GENERAL                           Page 5 of 7
    Case 5:19-cv-01374-PSG-SHK Document 34 Filed 12/20/19 Page 6 of 7 Page ID #:692

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.    EDCV 19-1374 PSG (SHKx)                                  Date    December 20, 2019
    Title       Marggieh Dicarlo v. Moneylion, Inc., et al.

inapplicable here, where the parties actually dispute whether public injunctive relief is available
in arbitration.

       Lastly, Plaintiff’s argument that the private attorney general waiver functionally bars
public injunctive relief claims also fails. See Opp. 10–17. Plaintiff contends that a party acts as
a private attorney general when it seeks public injunctive relief. See id. 10:2–3. The Court first
notes that Plaintiff does not bring any claims pursuant to the Private Attorneys General Act
(“PAGA”), Cal. Lab. Code §§ 2698 et seq. See generally Compl. But, even if the Court accepts
Plaintiff’s argument, Plaintiff fails to explain how needing to bring individual claims necessarily
bars her from seeking public injunctive relief. To the contrary and as explained above, the
California Supreme Court held in McGill that public injunctive relief claims are individual in
nature, not representative.4 See McGill, 2 Cal. 5th at 959 (concluding that an individual
requesting public injunctive relief “is filing the lawsuit or action on his or her own behalf, not
on behalf of the general public”) (cleaned up). Therefore, Plaintiff’s argument has no bearing on
whether she may bring a public injunctive relief claim on her own behalf in arbitration.

       Ultimately, the Court holds that the Agreement does not bar public injunctive relief
claims, and thus GRANTS Defendants’ motion to compel.

        Defendants request that the Court dismiss the action. See Mot. 16:14. Because “the
entirety of [Plaintiff’s] claim is subject to arbitration,” it is appropriate to dismiss the case rather
than to stay it pending the outcome of the arbitration. See Sunvalley Solar, Inc. v. China Elec.
Equip. Grp. Corp., No. CV15-5099 PSG (JPRx), 2015 WL 13546433, at *5 (C.D. Cal. Oct. 29,
2015), aff’d sub nom. Sunvalley Solar, Inc. v. CEEG (Shanghai) Solar Sci. & Tech. Co., 690 F.
App’x 942 (9th Cir. 2017); see also Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th
Cir. 1988) (determining that dismissal was appropriate where “plaintiffs could not possibly win
relief” because all of their claims were subject to arbitration agreement and the FAA does “not
limit the court’s authority to grant a dismissal”). Therefore, because all of Plaintiff’s causes of


4
  Further, Plaintiff relies on two cases, Broughton v. Cigna Healthplans, 21 Cal. 4th
1066 (1999) and Cruz v. PacifiCare Health Systems, Inc., 30 Cal. 4th 303 (2003), that use the
term “private attorney general” as it existed before California voters passed Proposition 64 in
2004. See Opp. 10:12–11:6. As the California Supreme Court notes in McGill, the meaning of
private attorney general changed after Proposition 64, which banned the “filing of lawsuits by
private attorneys on behalf of the general public” because they were seen as an abuse of the
unfair competition law. See McGill, 2 Cal. 5th at 959 (cleaned up).

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 6 of 7
 Case 5:19-cv-01374-PSG-SHK Document 34 Filed 12/20/19 Page 7 of 7 Page ID #:693

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-1374 PSG (SHKx)                              Date   December 20, 2019
 Title          Marggieh Dicarlo v. Moneylion, Inc., et al.

action are subject to the Agreement, dismissal of her claims is the appropriate outcome in this
case.

IV.      Conclusion

        For the foregoing reasons, the Court GRANTS Defendants’ motion to compel individual
arbitration and DISMISSES this action without prejudice.

         IT IS SO ORDERED.




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                         Page 7 of 7
